Mr. Justice Ramsay delivered the opinion of the court. Appellees, who are attorneys at law, brought suit against appellant in the Circuit Court of Vermilion county to recover fees alleged to be due them from appellant and recovered a verdict in the sum of $423.80, upon which the court rendered judgment. Womacks has appealed. There was only one issue presented to the jury for their determination and that was the amount of the fee which appellees, as attorneys, should have for their services rendered appellant in a suit or suits for divorce. The issue was purely one of fact. The jury heard the evidence and saw the witnesses and we do not feel disposed to disturb their findings in this respect. Appellant testified that there was a price agreed upon, viz., $100, for which appellees agreed to “put through all litigation, get him a divorce and clear up everything.” This was denied by both Miller and Spurgiu who said that for the trials in all (four cases) they were to have the sum of $250. The jury adopted the theory sworn to by two witnesses and refused to adopt the one testified to by one witness. Appellant criticizes the action of the court in modifying one of his instructions, but as the evidence so clearly preponderated in favor of appellees, we do not see how the change made by the court could have worked any prejudice to appellant’s cause. The judgment is right and is affirmed. Affirmed.